TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00707-CV


Pete Kent, Appellant

v.

Scripps Texas Newspapers, L.P. d/b/a San Angelo Standard-Times, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-05-1527-C, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		This is an appeal from a summary judgment granted in favor of appellee Scripps
Texas Newspapers, L.P., d/b/a San Angelo Standard-Times ("Scripps") on appellant Pete Kent's
claims for injuries suffered when he slipped on the bumper of his delivery truck at Scripps's
distribution center in San Angelo.  Scripps moved for traditional and no-evidence summary judgment
on the basis that it owed no duty to Kent, who was an independent contractor at the time of the
accident, and that it had no right to control Kent in performing the duties of his employment.  In its
motion, Scripps also argued that there was no evidence of thirteen separate elements of Kent's causes
of action.  The trial court specifically granted summary judgment on the basis that Scripps owed no
legal duty to Kent.  We will affirm the summary judgment.


BACKGROUND
		Kent suffered injuries when, on a misty morning, his foot slipped on the bumper of
his delivery truck as he was climbing down from the trailer.  The accident occurred after Kent
delivered a pallet of newspaper inserts to the Scripps facility.  It is undisputed that when Kent
arrived, Scripps employees directed him to park his truck in an alley behind the facility and gave him
a hand-jack to move the pallet to the rear of the truck, where the pallet was then removed by a
Scripps forklift operator.  After the actual delivery of the inserts was complete and the Scripps
employees were leaving the alley, but before Kent received a bill of lading, Kent slipped and fell
while exiting the back of his vehicle.  
		In his original petition, Kent asserted that he suffered serious injuries "as a result of
a dangerous condition and/or activity" of which Scripps knew or should have known.  He further
alleged that Scripps's agents, servants, and employees negligently failed to provide the means for
Kent to descend his trailer, negligently or willfully allowed a dangerous condition or activity to
continue, and negligently or willfully failed to warn Kent of the dangerous condition or activity. 
Although he does not identify precisely what dangerous condition or activity was the proximate
cause of his injuries, he presumably is referring to the wet bumper of his truck.
		According to his pleadings, Kent was "owed certain duties" when he entered the
premises for the purpose of delivering the pallet of inserts at Scripps's invitation and for Scripps's
benefit.  He alleged that Scripps employees, acting within the scope of their employment, were
negligent in:  

Failing to properly inspect and maintain the area in question to discover the
dangerous condition and/or activity;

Failing to maintain the area in a reasonably safe condition;

Failing to give adequate and understandable warnings to Plaintiff of the unsafe
condition and/or activity of the area;

Failing to give warnings to Plaintiff of the unsafe condition and/or activity;

Failing to provide the necessary equipment and materials;

Failing to allow Plaintiff an area to unload his trailer; and

Requiring Plaintiff to unload his trailer in an area not intended for trailers to be
unloaded without providing the proper equipment, materials and warnings.

		Kent, in his response to Scripps's motion for summary judgment, pointed to evidence
that Scripps and its employees directed him where to park his truck, told him to enter the trailer,
provided him with equipment to move the pallet to the back of the trailer, and generally "told him
what to do."  Kent urges that Scripps "simply had to provide [him] a ladder which was readily
available to climb down the ladder while it was raining," but instead "put [him] in to a dangerous
situation and abandoned him."
		The trial court granted Scripps's motion for summary judgment on the basis that
Scripps owed Kent no legal duty.  This appeal followed.

STANDARD OF REVIEW
		We review a summary judgment de novo.  Joe v. Two Thirty Nine Joint Venture,
145 S.W.3d 150, 156 (Tex. 2004).  We review the evidence in the light most favorable to the
nonmovant, disregarding all contrary evidence and inferences.  King Ranch, Inc. v. Chapman,
118 S.W.3d 742, 751 (Tex. 2003).  We indulge all reasonable inferences and resolve any doubt in
the nonmovant's favor.  Southwestern Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002). 

ANALYSIS
		Kent contends on appeal that the trial court erred in granting Scripps's motion for
summary judgment because there were issues of material fact regarding Scripps's control over Kent
and, thus, evidence that Scripps owed and breached a legal duty to Kent.
		"Generally, an owner or occupier does not owe a duty to ensure that independent
contractors perform their work in a safe manner."  General Elec. Co. v. Moritz, 257 S.W.3d 211, 214
(Tex. 2008).  "But one who retains a right to control the contractor's work may be held liable for
negligence in exercising that right."  Id.  The right to control may be expressed by contract or implied
by conduct.  Id.
 While the summary-judgment record contains no evidence that Kent's duties were
governed by a contract, there was some evidence that Scripps controlled where Kent could park and
unload his truck and that it directed him to use a hand-jack to bring the pallet to the rear of his trailer. 
Citing Lee Lewis Construction, Inc. v. Harrison, 70 S.W.3d 778 (Tex. 2001), Kent asserts that when
the evidence shows that a defendant retains "some control" over the manner in which the
independent contractor performs his work, this will give rise to a duty for the defendant to ensure
that the independent contractor performs in a safe manner.
		As the supreme court subsequently explained in Moritz, however, 
What we actually said in Lee Lewis (citing the Restatement of Torts and numerous
opinions) was that a defendant's duty "is commensurate with the control it retains
over the independent contractor's work."  Thus, it is not enough to show that the
defendant controlled one aspect of [the independent contractor's] activities if his
injury arose from another.

257 S.W.3d at 214 (emphasis in original).
		As in Moritz, the evidence in this case conclusively shows that the injury arose from
an activity over which the defendant exercised no control.  Evidence that Scripps told Kent where
to unload his truck and how to position the pallet so that it could be unloaded does not relate to
whether Scripps also dictated how and when Kent should exit his trailer--the activity that Kent was
actually engaged in when he was injured.  As an independent contractor, Kent was free to choose
how he would exit his own vehicle and the degree of caution to exercise when stepping down on a
bumper in wet conditions.  
		The record contains no evidence that Scripps exercised control over Kent's method
of exiting his vehicle, or that Scripps directed Kent to step down onto the wet bumper of his trailer,
rather than to remain inside until it stopped raining or to use some other means to climb down from
the trailer more carefully.  Therefore, Scripps owed Kent no legal duty as a matter of law.  We
overrule Kent's issues.

CONCLUSION
		Because the trial court correctly determined that Scripps owed no legal duty to Kent
as an independent contractor, we affirm the summary judgment.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Affirmed
Filed:   March 19, 2009